Citation Nr: 0720433	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  99-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from September 1942 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The appellant subsequently perfected this 
appeal.  She testified before a Decision Review Officer in 
June 2000.  The Board remanded this matter for further 
development in November 2003 and requested a VHA medical 
opinion in January 2007.     


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in December 1998 due to a brainstem infarct 
(cerebrovascular accident) with pneumonia, respiratory 
failure, diabetes mellitus, and hypertension listed as other 
significant conditions contributing to his death.

2.  During his lifetime, the veteran was service connected 
for psychophysiological gastrointestinal disorder, evaluated 
as 50 percent disabling, residuals, fracture, right second 
metatarsal, evaluated as noncompensable, and varicocele, 
left, evaluated as noncompensable.  

3.  Brainstem infarct (cerebrovascular accident) is not of 
service origin and first manifested many years after service.

4.  A disease or disability of service origin was not 
involved in the veteran's death.


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in a May 2004 letter.  This 
letter informed her to send any pertinent evidence in her 
possession, informed her of the evidence required to 
substantiate the claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

All available evidence pertaining to the claim has been 
obtained.  The claims folder contains numerous VA hospital 
records pertaining to the hospitalization between February 
1998 and December 1998, VA outpatient treatment records, the 
veteran's DD 214, service medical records, private medical 
statements and records, and statements from the appellant in 
support of her claim. In addition, an etiological opinion was 
obtained in March 2007.  The Board finds that VA has 
satisfied its duty to notify and to assist.  38 C.F.R. 
§ 3.159.  All obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder, and neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of the facts pertinent to her claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the claim, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Cause of Death

The official death certificate shows that the veteran died in 
December 1998.  The immediate cause of death was due to a 
brainstem infarct (cerebrovascular accident).  No underlying 
causes were noted.  Pneumonia, respiratory failure, diabetes 
mellitus, and hypertension were listed as other significant 
conditions contributing to his death. 

At the time of his death, the veteran was service-connected 
for psychophysiological gastrointestinal disorder, evaluated 
as 50 percent disabling, residuals, fracture, right second 
metatarsal, evaluated as noncompensable, and varicocele, 
left, evaluated as noncompensable.  The total disability 
evaluation was 50 percent disabling. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death, e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

The appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub. nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). See Brock v. Brown, 10 Vet. App. 155, 160-161 (1997).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110 including disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not reflect 
complaints, treatment or diagnosis of brainstem problems or 
cerebrovascular accident (CVA) during service.  The first 
evidence of a diagnosis of these problems is from 1992 where 
the veteran had a myocardial infarction and was diagnosed 
with coronary artery disease.  The veteran's treating 
physician, Dr. Chester Taylor, indicated that the veteran 
developed an acute hypertensive crisis in 1982, approximately 
35 years following separation from active military service.  
There is no competent evidence of record establishing a 
relationship between brainstem infarct, CVA, or hypertension 
and the veteran's active duty service at any time after his 
separation from service.  Therefore, service connection on a 
direct or presumptive basis is not warranted.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

Upon review, there are numerous medical records documenting 
the veteran's VA hospital stay from February 1998 through 
December 1998, including a VA hospital Summary report dated 
in December 1998.  The report states that the veteran was 
doing well until the day before admission to the hospital 
(February 1998) when he started to be febrile, weak, and 
short of breath.  He exhibited a tight cough, no chest pain, 
no nausea or vomiting.  The veteran was admitted into the VA 
Emergency Room and his condition progressively worsened.  The 
respiratory distress was the reason for admission to the 
intensive care unit where he became breathless, cyanotic, 
with oxygen saturation of 70 percent.  The veteran was 
incubated and placed on mechanical ventilation.  The 
following medications were noted on admission: Sertraline; 
Chlorpromazine; Buspirone; Simvastatin; Captopril; 
Famotidine; and Glyburide. 

According to the Hospital Summary Report, the veteran 
remained ventilatory dependent for most of the next months.  
The veteran left the intensive care unit once, three weeks 
after first being admitted.  He was reintubated and returned 
to the intensive care unit.  The veteran was finally weaned 
off the ventilator on the fourth attempt.  On November 27, 
1998, the veteran had a CPAP/tracheal from November 27th 
through the 28th, then had remained on FIO2 24 percent by a 
tracheal collar thereafter.  

The veteran's hospital course was complicated by multiple 
events of sepsis with Pseudomonas PRE and Methicillin-
resistant Staphylococcus aureaus positive blood cultures, as 
well as Candidemia and Candiduria, and he was treated with 
several combinations of antibiotics.  The veteran also had 
several episodes of bradycaridia and intermittent atrial 
fibrillation with rapid ventricular rate.  Deep vein 
thrombosis of right femoral artery was also diagnosed.  A 
tracheostomy was performed on March 20, 1998, without 
complications.  The veteran's nutrition was managed by total 
parenteral nutrition and later by percutaneous endoscopic 
gastrostomy tube, which was placed on May 19, 1998.  On 
December 11, 1998, magnetic resonance imaging of the brain 
was performed after sudden onset of right-sided weakness, and 
revealed cortical atrophy and multiple punctuate acute 
lacunar infarctions in the left brain stem, as well as 
chronic right frontal infarction.  The veteran died on 
December [redacted], 1998, after a short episode of bradycardia 
resulting to asystole. 

In her service connection claim for cause of death, the 
appellant asserts that the veteran's cause of death was 
related to his service-connected psychophysiological 
gastrointestinal disorder.  In a statement received in May 
1999, and in her testimony before the DRO, the appellant 
asserted that all of his problems with stomach and nerves 
contributed or hastened his death.  She asserted that the 
veteran could not do without Chlorpromazine and live.  

Upon review, the following etiological opinions medical 
opinions are noted in the record: an August 1999 statement 
from a VA Psychiatric Clinical Nurse Specialist; a February 
2006 statement from Dr. Chaney Taylor and; a March 2007 
statement from two VA neurological physicians.    


An August 1999 statement from a VA Psychiatric Clinical Nurse 
Specialist indicated that she knew the veteran several years 
before his death and provided him with mental health services 
at North Little Rock VA Health Center.  She stated that the 
veteran had been on Sertraline for his depression, and 
Chlorpromazine to treat his anxiety, but he was severely 
disabled by the Chlorpromazine.  She stated that these 
medications were abruptly discontinued upon the veteran's 
admission into the hospital.  She stated that it is best to 
taper these drugs.  If stopped abruptly, there is a good 
chance that his symptoms would worsen for a time immediately 
after stopping.  

A February 2006 statement from Dr. Chaney Taylor indicated 
that the veteran was his patient for many years, dating back 
to 1953.  Dr. Taylor stated that the veteran's primary 
complaints were stomach and bowel disorders and nerve 
problems, including persistent anxiety and depression.  Due 
to his gastro-intestinal disorder, the veteran lost 
significant amounts of weight, and also experienced 
associated chronic symptoms such as recurrent bouts of 
alternating constipation and diarrhea.  His blood pressure 
became unstable, to such a severe degree that he was admitted 
into White River Medical Center in March 1982 to treat an 
episode of acute hypertensive crisis.  His blood sugar also 
began to fluctuate dangerously, with one occurrence so 
critical he became comatose.

The veteran exhibited typical signs of depression in not 
talking much, poor eye contact, low interest in various 
subjects of local or national interest, and a reluctance to 
be forthright in answers to questions.  The loss of weight he 
experienced was a problem because of his digestive disorder.  
He chose to not eat rather than undergo delaying with the 
digestive and bowel problems that were sure to follow if he 
ate.  Thus, the goal of achieving some weight gain was not 
realized.  The veteran retired in 1983 because of the 
foregoing conditions, according to Dr. Taylor.  His wife's 
"TLC" and special attention to his severe debilitating 
condition without question contributed to him living as long 
as he did.  Dr. Taylor concluded that the veteran's 
conditions were service-related and that they significantly 
contributed to his death.  

In a March 2007 statement, two VA neurologists indicated that 
after reviewing the veteran's medical records, it appeared 
that the veteran died of complications due to a brain stem 
stroke.  Prior to the stroke, he was relatively stable 
without any signs of gastrointestinal distress or infection.  
Therefore, the physicians opined that it is unlikely that the 
stroke was caused by the pneumonia which led to his initial 
hospitalization.  Rather, he had multiple vascular risk 
factors that my have led to the stroke (diabetes, 
hypertension, Afib, and CAD).  It also appeared very unlikely 
that the psychophysicological gastrointestinal disorder let 
to the pneumonia, stroke or the cause of death.  
    
It is the responsibility of the Board to assess the 
credibility and weight given to evidence.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  A factor to consider in assessing the probative 
value of a medical opinion is the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-449 (2000).  

In this case, the March 2007 VA physicians' review was of the 
entire clinical file, including the Certificate of Death and 
VA Hospital Summary Report dated in December 1998.  A 
rationale was provided for the opinion and other factors were 
implicated in the veteran's demise.  The rationale that 
psychophysiological gastrointestinal disorder was not the 
cause of death is supported by the fact that the Certificate 
of Death does not reference the disorder as a cause or 
underlying factor involving the veteran's death.  Moreover, 
the VA physicians correctly note that the hospital records do 
not report any signs of gastrointestinal distress or 
infection near the time of death.  Accordingly, the Board 
assigns great evidentiary weight to the medical opinion of 
the March 2007 VA physicians.  

In contrast, the medical statements from the VA nurse and Dr. 
Taylor are of less probative value.  The VA nurse indicated 
that the hospital should not have "abruptly" discontinued 
the veteran's anxiety and depression medication upon 
admission into the hospital as there was a good chance of 
making his symptoms "much worse for a time immediately after 
stopping."  The record shows that the veteran remained in 
the hospital from February 1998 until his death in December 
1998.  Even if the VA nurse is correct that symptoms could 
worsen immediately after stopping, the actual treatment 
records do not reflect a permanent impairment of his health 
related to the discontinuance of medication.  Discontinuing 
the medications is not otherwise shown to have caused or 
hastened his death.  Also, the VA nurse indicated that she 
believed that the veteran's service-connected disability, 
"if left untreated," "could" have been a contributing 
factor to his death.  The notation raises the possibility of 
a connection between the veteran's service-connected disorder 
and his death.  However, the opinion is qualified and 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus). 

The February 2006 statement from Dr. Taylor does not indicate 
that the physician reviewed any of the veteran's VA hospital 
records prior to his death, or his Certificate of Death in 
rendering an opinion.  In addition, Dr. Taylor provided no 
reasons and bases in support of his conclusion that the 
veteran's depression and weight loss due to a fear of eating 
led to the cause of his death.  In fact, according to the Dr. 
Taylor's February 2006 statement, the veteran exhibited 
depression symptoms many years before his death, and was the 
reason for retirement in 1983.   

What is clearly supported by the record is the fact that the 
appellant provided the veteran with care, encouragement, and 
devotion.  Moreover, the Board has respectfully considered 
her assertions that the veteran's psychophysiological 
gastrointestinal disorder caused the veteran's death.  
However, the appellant has not shown that she possesses the 
expertise to give an opinion regarding medical causation or 
diagnosis, and her statements on such matters do not 
establish service connection.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Taking into account all relevant evidence, the Board finds 
that the cause of the veteran's death was not of service 
origin, and is not causally related to the veteran's service-
connected psychophysiological gastrointestinal disorder, or 
any other service-connected disability.    

As the preponderance of the competent evidence of record is 
against her claim for entitlement to service connection for 
the cause of the veteran's death, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


